Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to the RCE filed 3/10/2022 in which Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/15/21 was filed after the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments, see pages 8-10, filed 3/10/2022, with respect to the rejection(s) of claim(s) 1, 12, 18 under Yamamoto, Decloedt and Hussain have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishikawa et al.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5, 9-13, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0096099 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2011/0018914 to Ishikawa et el (“Ishikawa”) in further view of U.S. Patent Publication 2017/0357582 to Decloedt et al .
As to Claim 1, Yamamoto teaches a display device comprising: a control circuit to generate an address communication signal during an addressing mode of the display device and to generate driver control signals during an operational mode of the display device (a backlight drive device…including a plurality of backlight units for each of which a unique address is automatically set using a simplified configuration, in which backlight drive units are sequentially connected to a backlight drive control portion via a serial signal line by a daisy-chain method, and through this, the backlight drive control portion transmits an address-assigning signal sequentially to each of the units before sending luminance data, see Abstract; upon an initial operation [addressing mode], the backlight drive control portion 14 [control unit] sequentially transmits address-assigning signals [address communication signal] to the backlight drive units 101 to 115…during a normal operation [operational mode], the backlight drive control portion 14 sequentially transmits luminance data signals Ds [driver control signal] to the backlight drive units 101 to 115 in order to control the luminance of the white LEDs 22 included in the backlight drive units, see ¶ 0053; Fig. 3); 
an array of light emitting diode zones each comprising one or more light emitting diodes that generate light in response to respective driver currents (backlight 13 includes 15 backlight drive units 101 to 115 for controlling 120 white LEDs 22, see ¶ 0051; Fig. 3), and 

 wherein the output pin of the driver circuit is connected to the respective light emitting diode zone and a data input pin of another driver circuit from the group, and when operating in the addressing mode, each of the driver circuits in the group of driver circuits to receive an incoming addressing signal via a data input pin, and generate an outgoing addressing signal for outputting via an output pin, a set of address communication lines coupled between output pins and data input pins of adjacent driver circuits in the group of driver circuits. Yamamoto teaches transmitting the luminance data signal via a first signal line [address communication lines] sequentially connecting the control portion to the drive units (see ¶ 0023); unique addresses are sequentially assigned to the drive units via the first signal line (see ¶ 0025); unit driver 221 outputs an address (here, 4 bits) through four address ports with one bit for each port…address originally being included in a luminance data signal Ds transmitted from the backlight drive control portion 14 (see ¶ 0057-0058; Fig. 4). Examiner construes the incoming luminance data signal Ds is provided from the output of backlight drive unit 102 to the input of backlight drive unit 101. However, Yamamoto fails to disclose an output pin of the driver circuit is connected to the respective light emitting diode zone and a data input pin of another driver circuit from the group. Ishikawa teaches adjacent driving units drive a common light emitting unit ULED...in the parallel driving mode, the driving units are jointly operated in parallel (see ¶ 0073). Examiner construes, with reference to Figure 5B, that the output pin of DRV2 is connected to the input pin of DRV1 and the output pin of DRV2 is connected to ULED1. Therefore, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Ishikawa to teach wherein the output pin of the driver circuit is connected to the respective light emitting diode zone and a data input pin of another driver circuit from the group, and when operating in the addressing mode, each of the driver circuits in the group of driver circuits to receive an incoming addressing signal via a data input pin, and generate an outgoing addressing signal for outputting via an output pin, a set of address communication lines coupled between output pins and data input pins of adjacent driver circuits in the group of driver circuits. The suggestion/motivation would have been in order to drive multiple channels of light emitting diodes with luminance according to the luminance settings (see ¶ 0013).
 Yamamoto and Ishikawa do not explicitly disclose store an address specified by the incoming addressing signal.
Decloedt teaches store an address specified by the incoming addressing signal (the address assigned to the pixel controller 50 is a unique address included in the address assignment request. In one embodiment, the assigned address is stored in a memory (not shown) in the address assignment module 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto and Ishikawa with Decloedt to teach store an address specified by the incoming addressing signal. The suggestion/motivation would have been in order to control a pattern of illumination, the functional connections activate the LED strings, and the communication bus transfers requests between the LCU and the pixel controllers (see ¶ 0024).
Yamamoto, Ishikawa and Decloedt do not expressly disclose a group of driver circuits, each driver circuit from the group to drive a respective light emitting diode zone in the operational mode by controlling the respective driver currents via an output pin of the driver circuit in response to the driver control signals.
Hussain teaches a group of driver circuits, each driver circuit from the group to drive a respective light emitting diode zone in the operational mode by controlling the respective driver currents via an output pin of the driver circuit in response to the driver control signals (scanning control circuitry 66 [driver circuit] addresses one row of the shared matrix 48 per row interval using row transistors 77 (Wi, W2... Ww) coupled to each row pin 72; accordingly, the control logic 54 may sequentially close row transistors W1-WN to sequentially supply Vout to each row pin Ri-Rn and connected row lines (e.g., shared row lines); the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa and Decloedt with Hussain to teach a group of driver circuits, each driver circuit from the group to drive a respective light emitting diode zone in the operational mode by controlling the respective driver currents via an output pin of the driver circuit in response to the driver control signals. The suggestion/motivation would have been in order to drive the LEDs and a sensing interval to detect key presses (see ¶ 0048).
As to Claim 2, depending from Claim 1, Yamamoto teaches generating the outgoing addressing signal comprises incrementing the address (The address ports included in the unit driver 211 are represented by squares in FIG. 4, and "0" 
As to Claim 3, depending from Claim 1, Hussain teaches wherein a driver circuit of the group of driver circuits comprises: an address driver to receive an enable signal that enables the address driver during the addressing mode (Turning on a current sink 79 on a column pin during a row interval drives the LED 62 on the corresponding row line and column lines. For example, turning on the current sink P.sub.1 when the row transistor W.sub.2 supplies the output voltage to row pin R.sub.2 drives the LED 62 on the second row and first column of the shared matrix 48. Accordingly, the scanning control circuitry 66 may turn on the current sink 79 P.sub.1 during each row interval of the scanning period to drive the first column of LEDs 62 to backlight the first column of keys 38 for the duration of the scanning period, see ¶ 0047) and disables the address driver during the operational mode (The control logic 54 may close the key sensing switches 110C to start the sensing interval of the row interval. The duration of the sensing interval may be approximately the remainder of the row interval after the , -26-Atty. Docket No.: 36471-45837and 
to pass the outgoing addressing signal to the output pin when the address driver is enabled during the addressing mode (Accordingly, the scanning control circuitry 66 may turn on the current sink 79 P.sub.1 during each row interval of the scanning period to drive the first column of LEDs 62 to backlight the first column of keys 38 for the duration of the scanning period, see ¶ 0047); and 
control logic to receive the incoming addressing signal and generate the outgoing addressing signal for providing to the address driver, to activate the enable signal during the addressing mode (Turning on a current sink 79 on a column pin during a row interval drives the LED 62 on the corresponding row line and column lines. For example, turning on the current sink P.sub.1 when the row transistor W.sub.2 supplies the output voltage to row pin R.sub.2 drives the LED 62 on the second row and first column of the shared matrix 48. Accordingly, the scanning control circuitry 66 may turn on the current sink 79 P.sub.1 during each row interval of the scanning period to drive the first column of LEDs 62 to backlight the first column of keys 38 for the duration of the scanning period, see ¶ 0047), and 
to deactivate the enable signal during the operational mode (The control logic 54 may close the key sensing switches 110C to start the sensing interval of the row interval. The duration of the sensing interval may be approximately the remainder of the row interval after the driving interval has elapsed. The control .  
As to Claim 5, depending from Claim 1, Hussain teaches wherein the control circuit includes: a timing controller to generate an image control signal indicating values for driving pixels of the display device and timing for driving the pixels (The control logic 54 [timing controller] sets the duration of the scanning period based at least in part on a clock signal received from the processor 12 or clock generator internal to the control logic 54… The control logic 54 may control the quantity of scanning periods per second (e.g., scanning frequency) based on a user input or instructions programmed in memory. The control logic 54 may scan the first array of keys 38 and the second array of LEDs 62 at scanning frequencies, see ¶ 0046); and a bridge to translate the image control signal to the address communication signal and the driver control signals that control the group of driver circuits (The scanning control circuitry 66 [bridge] addresses the keys 38 and LEDs 62 of one row (e.g., row pin) per row interval, see ¶ 0046; The scanning control circuitry 66 addresses one row of the shared matrix 48 per row interval using row transistors 77, see ¶ 0047).
As to Claim 9, depending from Claim 1, Yamamoto teaches wherein the group of driver circuits comprises a row of driver circuits driving a row of light emitting diode zones (The white LEDs 22 are arranged two-dimensionally as a whole, with 12 LEDs provided in the row direction and 10 LEDs provided in the column direction. Each group of eight white LEDs 22 is driven by one backlight drive unit, see ¶ 0046, Fig. 2).  
wherein the group of driver circuits comprises a column of driver circuits driving a block of light emitting diode zones (The white LEDs 22 are arranged two-dimensionally as a whole, with 12 LEDs provided in the row direction and 10 LEDs provided in the column direction. Each group of eight white LEDs 22 is driven by one backlight drive unit, see ¶ 0046, Fig. 2).
  As to Claim 11, depending from Claim 1, Yamamoto teaches wherein the group of driver circuits comprises a block of driver circuits driving a block of light emitting diode zones (The white LEDs 22 are arranged two-dimensionally as a whole, with 12 LEDs provided in the row direction and 10 LEDs provided in the column direction. Each group of eight white LEDs 22 is driven by one backlight drive unit, see ¶ 0046, Fig. 2).  
As to Claim 12, Yamamoto teaches a driver circuit for driving a light emitting diode zone of a display device, the driver circuit comprising: control logic configured to generate a current control signal for controlling driver current through the light emitting diode zone based on a driver control signal during an operational mode (during a normal operation [operational mode], the backlight drive control portion 14 sequentially transmits luminance data signals Ds, e.g. controlling respective driver currents, to the backlight drive units 101 to 115 [group of driver circuits] in order to control the luminance of the white LEDs 22 [light emitting diode zone] included in the backlight drive units, see ¶ 0053); 
-28-Atty. Docket No.: 36471-45837a ground pin configured to provide a path for the driver current to ground (corresponding address input terminals of the first and second A/D converters .  
Although Yamamoto does not expressly disclose a data input pin configured to receive an incoming addressing signal as digital data during an addressing mode; control logic configured to generate an outgoing addressing signal during the addressing mode; an output pin configured to connect to a data input pin of a successive driver circuit and the light emitting diode zone, the output pin configured to provide the outgoing addressing signal as digital data to the data input pin of the successive driver circuit during the addressing mode of the driver circuit. Yamamoto teaches a backlight drive device…including a plurality of backlight units for each of which a unique address is automatically set using a simplified configuration, in which backlight drive units are sequentially connected to a backlight drive control portion via a serial signal line by a daisy-chain method, and through this, the backlight drive control portion transmits an address-assigning signal sequentially to each of the units before sending luminance data (see Abstract); upon an initial operation [addressing mode], the backlight drive control portion 14 [control unit] sequentially transmits address-assigning signals [addressing signal] to the backlight drive units 101 to 115…during a normal operation [operational mode], the backlight drive control portion 14 sequentially transmits luminance data signals Ds [driver control signal] to the backlight drive units 101 to 115 in order to control the luminance of the white LEDs 22 included in the backlight drive units (see ¶ 0053; Fig. 3); The address ports included in the unit driver 211 are represented by squares in FIG. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Ishikawa to teach a data input pin configured to receive an incoming addressing signal as digital data during an addressing mode; control logic configured to generate an outgoing addressing signal during the addressing mode; an output pin configured  The suggestion/motivation would have been in order to drive multiple channels of light emitting diodes with luminance according to the luminance settings (see ¶ 0013).
 Yamamoto and Ishikawa do not explicitly disclose control logic configured to store an address based on the incoming addressing signal.
Decloedt teaches control logic configured to store an address based on the incoming addressing signal (the address assigned to the pixel controller 50 is a unique address included in the address assignment request. In one embodiment, the assigned address is stored in a memory (not shown) in the address assignment module 64, see ¶ 0025; a pixel controller 92 connected to an LED string of twelve serially connected LEDs 94a, 94b, 94c, 94d, 94e, 94f, 94g, 94h, 94i, 94j, 94k and 94l (generally 94), see ¶ 0026).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto and Ishikawa with Decloedt to teach control logic configured to store an address based on the incoming addressing signal. The suggestion/motivation would have been in order to control a pattern of illumination, the functional connections activate the LED strings, and the communication bus transfers requests between the LCU and the pixel controllers (see ¶ 0024).

Hussain teaches the output pin to sink the driver current through the light emitting diode zone during the operational mode (the scanning control circuitry 66 addresses one row of the shared matrix 48 per row interval using row transistors 77 (Wi, W2... Ww) coupled to each row pin 72; the power conversion circuitry 64 supplies the output voltage Vout to each row pin 72 individually by switching row transistors 77 on the respective row pins 72 so that one row transistor 77 is closed at a time; for example, the scanning control circuitry closes row transistor W1 and opens row transistors W2-WN to supply Vout along row pin Ri for a row interval; after the row interval elapses, the scanning control circuitry may open row transistor W1 and close row transistor W2 to address row pin R2; accordingly, the control logic 54 may sequentially close row transistors W1-WN to sequentially supply Vout to each row pin Ri-Rn and connected row lines (e.g., shared row lines); the scanning control circuitry 66 controls the LEDs 62 on each row line during the respective row interval; current sinks 79 (Pi, P2,...Pm) of the scanning control circuitry 66 are coupled to each column pin Ci-Cm to drive the LEDs 62; turning on a current sink 79 on a column pin during a row interval drives the LED 62 on the corresponding row line and column lines; for example, turning on the current sink P1 when the row transistor W2 supplies the output voltage to row pin R2 drives the LED 62 on the second row and first column of the shared matrix 48 [drive a respective LED zone in the operational 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa and DeCloedt with Hussain to teach the output pin to sink the driver current through the light emitting diode zone during the operational mode. The suggestion/motivation would have been in order to drive the LEDs and a sensing interval to detect key presses (see ¶ 0048).
As to Claim 13, depending from Claim 12, Yamamoto teaches an address driver configured to provide the incremented address from the control logic to the output pin when enabled during the operational mode (The address ports included in the unit driver 211 are represented by squares in FIG. 4, and "0" or "1" noted within their vicinities indicates their bit values. Accordingly, the unique address of the unit driver 211 is "0000", and as for the adjacent backlight drive unit 102, the address of the unit driver 221 included therein is "0001", see ¶ 0058; the address ports are connected to address input terminals [output pin] included in the first and second A/D converters 224 and 225 to provide addresses for identifying the A/D converters. With such a simplified configuration, it is possible to sequentially provide unique addresses to the backlight drive units 102 to 115 via the serial signal line 131, see ¶ 0073; The IIC bus 132 directly connects the backlight drive control portion 14 [control logic] to the backlight drive .  
Hussain teaches to decouple the output pin from the successive driver circuit during the operational mode of the driver circuit (The shared column pins 76C are connected to the current sinks 79C and key sensing switches 110C (KS.sub.1-KS.sub.7) of the keyboard controller 46C… During the sensing interval [operational mode], the current sinks 79C may be turned off and the key sensing switches 110C are closed to connect the comparators 106 to the shared column lines 93C, e.g. decouple output pin from the driver circuit] to detect when a key 38C is pressed (e.g., when a key switch is closed), see ¶ 0064).
As to Claim 16, depending from Claim 12, Yamamoto teaches wherein the group of driver circuits comprises a column of driver circuits driving a block of light emitting diode zones (The white LEDs 22 are arranged two-dimensionally as a whole, with 12 LEDs provided in the row direction and 10 LEDs provided in the column direction. Each group of eight white LEDs 22 is driven by one backlight drive unit, see ¶ 0046, Fig. 2).
  As to Claim 17, depending from Claim 12, Yamamoto teaches wherein the group of driver circuits comprises a block of driver circuits driving a block of light emitting diode zones (The white LEDs 22 are arranged two-dimensionally as a whole, with 12 LEDs provided in the row direction and 10 LEDs provided in the column direction. Each group of eight white LEDs 22 is driven by one backlight drive unit, see ¶ 0046, Fig. 2).  
 As to Claim 18, Yamamoto teaches a method for operating a driver circuit for driving a light emitting diode zone of a display device, the method comprising: activating an enable signal to enable an address driver during an addressing mode (a backlight drive device…including a plurality of backlight units for each of which a unique address is automatically set using a simplified configuration, in which backlight drive units are sequentially connected to a backlight drive control portion via a serial signal line by a daisy-chain method, and through this, the backlight drive control portion transmits an address-assigning signal sequentially to each of the units before sending luminance data, see Abstract; upon an initial operation [addressing mode], the backlight drive control portion 14 [control unit] sequentially transmits address-assigning signals [address communication signal] to the backlight drive units 101 to 115, see ¶ 0053; Fig. 3); 
Although Yamamoto does not expressly disclose receiving, at a data input pin during the addressing mode, an incoming addressing signal that provides an address as digital data; generating, by control logic, an outgoing addressing signal derived from the incoming addressing signal; providing the outgoing addressing signal from the address driver to an output pin of the driver circuit, the output pin of the driver circuit connected to a data input pin of another driver circuit and the light emitting diode zone. Yamamoto teaches a backlight drive device…including a plurality of backlight units for each of which a unique address is automatically set using a simplified configuration, in which backlight drive units are sequentially connected to a backlight drive control portion via a serial signal line by a daisy-chain method, and through this, the backlight drive control portion transmits an address-assigning signal sequentially to each of the units before sending luminance data (see Abstract); upon an initial operation [addressing mode], the backlight drive control portion 14 [control unit] sequentially transmits address-assigning signals [addressing signal] to the backlight drive units 101 to 115…during a normal operation [operational mode], the backlight drive control portion 14 sequentially transmits luminance data signals Ds [driver control signal] to the backlight drive units 101 to 115 in order to control the luminance of the white LEDs 22 included in the backlight drive units (see ¶ 0053; Fig. 3); The address ports included in the unit driver 211 are represented by squares in FIG. 4, and "0" or "1" noted within their vicinities indicates their bit values. Accordingly, the unique address of the unit driver 211 is "0000", and as for the adjacent backlight drive unit 102, the address of the unit driver 221 included therein is "0001" (see ¶ 0058). Examiner construes the incoming luminance data signal Ds is provided from the output of backlight drive unit 102 to the input of backlight drive unit 101. However, Yamamoto fails to disclose an output pin of the driver circuit is connected to the respective light emitting diode zone and a data input pin of another driver circuit from the group. Ishikawa teaches adjacent driving 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Ishikawa to teach a data input pin configured to receive an incoming addressing signal as digital data during an addressing mode; control logic configured to generate an outgoing addressing signal during the addressing mode; an output pin configured to connect to a data input pin of a successive driver circuit and the light emitting diode zone, the output pin configured to provide the outgoing addressing signal as digital data to the data input pin of the successive driver circuit during the addressing mode of the driver circuit. The suggestion/motivation would have been in order to drive multiple channels of light emitting diodes with luminance according to the luminance settings (see ¶ 0013).
 Yamamoto and Ishikawa does not explicitly disclose storing the address to a storage medium.
 teaches storing an address based on the incoming addressing signal to a storage medium (the address assigned to the pixel controller 50 is a unique address included in the address assignment request. In one embodiment, the assigned address is stored in a memory (not shown) in the address assignment module 64, see ¶ 0025; a pixel controller 92 connected to an LED string of twelve serially connected LEDs 94a, 94b, 94c, 94d, 94e, 94f, 94g, 94h, 94i, 94j, 94k and 94l (generally 94), see ¶ 0026).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto and Ishikawa with Decloedt to teach storing an address based on the incoming addressing signal to a storage medium. The suggestion/motivation would have been in order to control a pattern of illumination, the functional connections activate the LED strings, and the communication bus transfers requests between the LCU and the pixel controllers (see ¶ 0024).
Yamamoto, Ishikawa and DeCloedt do not explicitly disclose deactivating the enable signal to disable the address driver during an operational mode for driving the light emitting diode zone; generating a control signal for controlling driver current through the light emitting zone during the operational mode based on a driver control signal, the driver current sunk through the light emitting diode zone via the output pin of the driver circuit.
Hussain teaches deactivating the enable signal to disable the address driver during an operational mode for driving the light emitting diode zone (The control logic 54 may close the key sensing switches 110C to start the sensing 
Hussain teaches generating a control signal for controlling driver current through the light emitting zone during the operational mode based on a driver control signal, the driver current sunk through the light emitting diode zone via the output pin of the driver circuit (scanning control circuitry 66 addresses one row of the shared matrix 48 per row interval using row transistors 77 (Wi, W2... Ww) coupled to each row pin 72; the power conversion circuitry 64 supplies the output voltage Vout to each row pin 72 individually by switching row transistors 77 on the respective row pins 72 so that one row transistor 77 is closed at a time; for example, the scanning control circuitry closes row transistor W1 and opens row transistors W2-WN to supply Vout along row pin Ri for a row interval; after the row interval elapses, the scanning control circuitry may open row transistor W1 and close row transistor W2 to address row pin R2; accordingly, the control logic 54 may sequentially close row transistors W1-WN to sequentially supply Vout to each row pin Ri-Rn and connected row lines (e.g., shared row lines); the scanning control circuitry 66 controls the LEDs 62 on each row line during the respective row interval; current sinks 79 (Pi, P2,...Pm) of the scanning control circuitry 66 are coupled to each column pin Ci-Cm to drive the LEDs 62; turning on a current sink 79 on a column pin during a row interval drives the LED 62 on the corresponding row line and column lines; for example, turning on the current 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa and DeCloedt with Hussain to teach deactivating the enable signal to disable the address driver during an operational mode for driving the light emitting diode zone; generating a control signal for controlling driver current through the light emitting zone during the operational mode based on a driver control signal, the driver current sunk through the light emitting diode zone via the output pin of the driver circuit. The suggestion/motivation would have been in order to drive the LEDs and a sensing interval to detect key presses (see ¶ 0048).
As to Claim 19, depending from Claim 18, Yamamoto teaches receiving, by the control logic, the driver control signal; and generating, by the control logic, a current control signal for controlling a driver current through a light emitting diode zone of the display device based on the driver control signal (during a normal operation [operational mode], the backlight drive control portion 14 sequentially transmits luminance data signals Ds, e.g. controlling respective driver currents, to the backlight drive units 101 to 115 [group of driver circuits] in .  
Hussain teaches receiving, at a power line communication input pin during the operational mode, a power line communication signal (When the received control signal CS_E has the first state, the dimming controller 155 generates the dimming signal Sdim based on the received (e.g., current) brightness data signal SDA, and the driving voltage part 158 controls the duty ratio of the driving voltage Vdim in response to the dimming signal Sdim, see Col. 11, lines 18-23); 
generating, by power regulation circuitry, a supply voltage based on a direct current component of the power line communication signal and a driver control signal based on a modulated component of the power line communication signal; powering control logic by the supply voltage (the driving voltage part 158 may include a DC-DC converter (not shown) that boosts the input voltage Vin to output the driving voltage Vdim, and a pulse-width modulator (not shown) that modulates the boosted driving voltage Vdim to allow the driving voltage Vdim to have a duty ratio suitable for a dimming operation of the backlight unit 170. Thus, the pulse-width modulator controls the duty ratio of the driving voltage Vdim in response to the dimming signal Vdim, see Col. 10, line 65 – Col. 11, line 6). 
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0096099 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2011/0018914 to Ishikawa et el (“Ishikawa”) in further view of U.S. Patent Publication 2017/0357582 to Decloedt et al (“Decloedt”) in further view of U.S. Patent .
As to Claim 4, depending from Claim 1, Yamamoto, Ishikawa Decloedt and Hussain do not expressly disclose wherein the one or more light emitting diodes in a light emitting diode zone are vertically stacked over and integrated on the same substrate as the driver circuit that drives the one or more light emitting diodes in the light emitting diode zone. Yashiki teaches wherein the one or more light emitting diodes in a light emitting diode zone are vertically stacked over and integrated on the same substrate as the driver circuit that drives the one or more light emitting diodes in the light emitting diode zone (The liquid crystal panel 30 is formed by two glass substrates facing each other, and includes a display portion that displays an image. The backlight device 70 is provided on the back of the liquid crystal panel 30. The backlight device 70 includes an LED drive circuit (LED driver IC) 50, see ¶ 0070).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa, Decloedt and Hussain with Yashiki to teach wherein the one or more light emitting diodes in a light emitting diode zone are vertically stacked over and integrated on the same substrate as the driver circuit that drives the one or more light emitting diodes in the light emitting diode zone. The suggestion/motivation would have been in order to control the luminance of each LED included in a backlight device (see Abstract).
6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0096099 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2011/0018914 to Ishikawa et el (“Ishikawa”) in further view of U.S. Patent Publication 2017/0357582 to Decloedt et al (“Decloedt”) in further view of U.S. Patent Publication 2014/0176352 to Hussain et al (“Hussain”) and in further view of U.S. Patent 8,928,701 to Kim et al (“Kim”).
As to Claim 6, depending from Claim 1, Yamamoto, Ishikawa, Decloedt and Hussain do not expressly disclose wherein the driver control signals are encoded as digital data modulated onto a supply voltage as a power line communication signal, wherein the group of driver circuits are powered by the supply voltage.  Kim teaches wherein the driver control signals are encoded as digital data modulated onto a supply voltage as a power line communication signal, wherein the group of driver circuits are powered by the supply voltage (the driving voltage part 158 may include a DC-DC converter (not shown) that boosts the input voltage Vin to output the driving voltage Vdim, and a pulse-width modulator (not shown) that modulates the boosted driving voltage Vdim to allow the driving voltage Vdim to have a duty ratio suitable for a dimming operation of the backlight unit 170. Thus, the pulse-width modulator controls the duty ratio of the driving voltage Vdim in response to the dimming signal Vdim, see Col. 10, line 65 – Col. 11, line 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa, DeCloedt and Hussain with Kim to teach wherein the driver control signals are .
11.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0096099 to Yamamoto et al (“Yamamoto”) in view of in view of U.S. Patent Publication 2011/0018914 to Ishikawa et el (“Ishikawa”) in further view of U.S. Patent Publication 2017/0357582 to Decloedt et al (“Decloedt”) in further view of U.S. Patent Publication 2014/0176352 to Hussain et al (“Hussain”) and in further view of U.S. Patent Publication 2021/0043129 to Yeh et al (“Yeh”).
As to Claim 7, depending from Claim 1, Yamamoto, Ishikawa, Decloedt and Hussain do not expressly disclose wherein the one or more light emitting diodes is a mini light emitting diode having a size range between 100 to 300 micrometers (µm).  Yeh teaches wherein the one or more light emitting diodes is a mini light emitting diode having a size range between 100 to 300 micrometers  (µm) (the light emitting diode can be implemented by a light emitting diode chip, a mini LED chip, or a micro LED chip, see ¶ 0045).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa, DeCloedt and Hussain with Yeh to teach wherein the one or more light emitting diodes is a mini light emitting diode having a size range between 100 to 300 micrometers (µm). The suggestion/motivation would have been in order for the 
As to Claim 8, depending from Claim 1, Yamamoto, Ishikawa, Decloedt and Hussain do not expressly disclose wherein the one or more light emitting diodes is a mini light emitting diode having a size less than 100 micrometers (µm).  Yeh teaches wherein the one or more light emitting diodes is a mini light emitting diode having a size less than 100 micrometers (µm) (the light emitting diode can be implemented by a light emitting diode chip, a mini LED chip, or a micro LED chip, see ¶ 0045).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa, DeCloedt and Hussain with Yeh to teach wherein the one or more light emitting diodes is a mini light emitting diode having a size less than 100 micrometers (µm). The suggestion/motivation would have been in order for the current withstand range of the LED to become lower as the volume decreases (see ¶ 0006).
12.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0096099 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2011/0018914 to Ishikawa et el (“Ishikawa”) in further view of U.S. Patent Publication 2017/0357582 to Decloedt et al (“Decloedt”) in further view of U.S. Patent Publication 2014/0176352 to Hussain et al (“Hussain”) and in further view of U.S. Patent 8,928,701 to Kim et al (“Kim”).
a power communication input pin configured to receive a power line communication signal that supplies power and the driver control signal that provides digital data to the control logic as digital data modulated onto a supply voltage (the driving voltage part 158 may include a DC-DC converter (not shown) that boosts the input voltage Vin to output the driving voltage Vdim, and a pulse-width modulator (not shown) that modulates the boosted driving voltage Vdim to allow the driving voltage Vdim to have a duty ratio suitable for a dimming operation of the backlight unit 170. Thus, the pulse-width modulator controls the duty ratio of the driving voltage Vdim in response to the dimming signal Vdim, see Col. 10, line 65 – Col. 11, line 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa, DeCloedt and Hussain with Kim to teach a power communication input pin configured to receive a power line communication signal that supplies power and the driver control signal that provides digital data to the control logic as digital data modulated onto a supply voltage. The suggestion/motivation would have been in order to generate the driving voltage Vdim which has a pulse width that varies according to the dimming signal Sdim (see Col. 10, lines 57-59).
 wherein the power line communication signal includes one or more address words and one or more data words, wherein the one or more data words specifies an amount of the driver current controlled by the driver circuit when the address word matches the address of the driver circuit  (Upon reception of the data, the LED registers 321 to 328 hold and provide the data to their corresponding comparators 311 to 318. The comparators 311 to 318 compares register values, which are indicated by the data received from their corresponding LED registers 321 to 328, see ¶ 0078).
13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0096099 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2011/0018914 to Ishikawa et el (“Ishikawa”) in further view of U.S. Patent Publication 2017/0357582 to Decloedt et al (“Decloedt”) in further view of U.S. Patent Publication 2014/0176352 to Hussain et al (“Hussain”) and in further view of U.S. Patent Publication 2012/0140013 to Komai et al (“Komai”).
As to Claim 20, depending from Claim 19, Yamamoto, Ishikawa, Decloedt and Hussain do not explicitly disclose serially shifting data into and out of the driver circuit for error correction according to a clockless protocol. Komai teaches -30-Atty. Docket No.: 36471-45837serially shifting data into and out of the driver circuit for error correction according to a clockless protocol (undulation correction is performed by dividing pixels in the main scanning direction into a plurality of blocks, corresponding to each of the LED chips described above, and then shifting the line memory, from which pixel data are read, in the sub-scanning direction in each of the blocks according .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto, Ishikawa, Decloedt and Hussain with Komai to teach serially shifting data into and out of the driver circuit for error correction according to a clockless protocol. The suggestion/motivation would have been in order for a light source control unit that causes the light source to emit light based on image data in which the local deviation has been corrected (see Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/EBONI N GILES/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694